Per Curiam:
It does not appear that the particulars which the order required the plaintiff to furnish are at all material to the cause of action set up in the complaint, if any, and for that reason the order appealed from is reversed, with ten dollars costs and disbursements, and the motion for bill of particulars denied, with *903ten dollars costs. Present — Ingraham, P. J., Clarke, Scott, Miller and Dowling, JJ. Order reversed, with ten dollars costs and disbursements, and motion denied, with ten dollars costs.